Porter, J.


delivered the opinion of the court. This action was commenced by attachment, levied on a quantity of western produce which the claimant, Lewis, alleges to be his property. The district court, after hearing the evidence, sustained this application, and the petitioner appealed.

The case presents no question of law, and but a single one of fact. We have examined the evidence, and think it supports the conclusion which the judge below drew from it. A witness swears positively that the property attached was shipped on board the steamboat, as belonging to E. Lewis, and marked in his name. The cause, which produced this *257irregularity in signing the bill of lading is satisfactorily explained and we cannot, from the sole circumstance of the claimant being in the service of the defendant, infer two facts neces-to make out the defendants case. 1st. that the property did not belong to Lewis, and secondly, that it was owned by Armstrong & Skillhorne.
East'n District.
March, 1824.
Christy for the plaintiff, Strawbridge for the defendants.
It is therefore Ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.